NUMBER 13-13-00476-CV

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


VICTOR T. SERRANO,                                                           Appellant,

                                            v.

MANUEL RAMOS,                                                                 Appellee.


               On appeal from the County Court at Law No. 4
                        of Hidalgo County, Texas.


                                       ORDER
            Before Justices Rodriguez, Benavides, and Perkes
                            Order Per Curiam

      This cause is before the Court on the record, appellant’s brief, and appellant’s

motion for oral argument. Appellant’s brief was filed on June 23, 2014. Appellee has

not filed a brief. The Court, having fully examined the record and appellant’s brief hereby

GRANTS appellant’s motion for oral argument. This Court ORDERS appellee to file his
brief with this Court on or before November 28, 2014. No extensions will be granted in

this matter because the case will be scheduled for oral argument in December 2014.

                                                           PER CURIAM



Delivered and filed the
29th day of October, 2014.




                                          2